2022 UT App 45



               THE UTAH COURT OF APPEALS

                     SERGIO CORONA-LEYVA,
                           Appellee,
                               v.
                        JESUS HARTMAN,
                           Appellant.

                            Opinion
                       No. 20200948-CA
                       Filed April 7, 2022

            Fourth District Court, Provo Department
                 The Honorable Thomas Low
                         No. 200401402

       Sara Pfrommer, Ronald D. Wilkinson, and Nathan S.
                 Shill, Attorneys for Appellant
              Sergio Corona-Leyva, Appellee Pro Se

    JUDGE RYAN D. TENNEY authored this Opinion, in which
   JUDGES JILL M. POHLMAN and RYAN M. HARRIS concurred.

TENNEY, Judge:

¶1     Sergio Corona-Leyva obtained a civil stalking injunction
against Jesus Hartman. By statute, the district court was required
to determine that Hartman’s “course of conduct” “would cause a
reasonable person . . . to fear for the person’s own safety or the
safety of a third person.” Utah Code Ann. § 76-5-106.5(2)
(LexisNexis Supp. 2021).1 And in Baird v. Baird, 2014 UT 08, ¶ 26,
322 P.3d 728, the supreme court emphasized that a district court




1. Because there have been no substantive changes to the relevant
statutory provisions, we cite to the current version of the Utah
Code for the reader’s convenience.
                      Corona-Leyva v. Hartman


must apply an “individualized objective standard” to this
element.

¶2     In granting the injunction in this case, however, the district
court found that the fear element had been met because of the
subjective fears of Corona-Leyva and his neighbor. We
accordingly reverse and remand so that the court can apply the
correct standard.


                          BACKGROUND2

¶3      Utah Code section 78B-7-701 outlines the process for
obtaining a civil stalking injunction. First, “an individual who
believes that the individual is the victim of stalking may file a
verified written petition for a civil stalking injunction against the
alleged stalker.” Utah Code Ann. § 78B-7-701(1)(a) (LexisNexis
Supp. 2021). A district court can then issue “an ex parte civil
stalking injunction” if “the court determines that there is reason
to believe that an offense of stalking has occurred.” Id. § 78B-7-
701(3)(a). “Within 10 days after the day on which” the “ex parte
civil stalking injunction is served, the respondent is entitled to
request, in writing, an evidentiary hearing on the civil stalking
injunction.” Id. § 78B-7-701(4). At the evidentiary hearing, “the
court may modify, revoke, or continue the injunction. The burden
is on the petitioner to show by a preponderance of the evidence
that stalking of the petitioner by the respondent has occurred.” Id.
§ 78B-7-701(5).



2. “On appeal, when a trial court has made findings of fact to
support a civil stalking injunction, we will recite the facts in a light
most favorable to the trial court’s findings.” Sheeran v. Thomas,
2014 UT App 285, ¶ 2 n.1, 340 P.3d 797. We accordingly do not
recite the evidence offered by Hartman, “which was mostly
contrary to the findings made by the court.” Id.


 20200948-CA                       2                 2022 UT App 45
                     Corona-Leyva v. Hartman


¶4      In September 2020, Sergio Corona-Leyva petitioned for a
civil stalking injunction against Jesus Hartman, who was dating
Corona-Leyva’s estranged wife. The petition covered both
Corona-Leyva and his daughter (Daughter). After Corona-Leyva
filed his petition, the district court granted an ex parte civil
stalking injunction against Hartman, and the injunction covered
both Corona-Leyva and Daughter. Hartman then timely
requested an evidentiary hearing.

¶5     The court held the evidentiary hearing in November 2020.
At that hearing, Corona-Leyva represented himself and presented
testimony from, among others, his neighbor, Daughter, and
himself. These witnesses each corroborated Corona-Leyva’s claim
that Hartman was stalking him.

¶6     For example, Corona-Leyva’s neighbor testified that she
had “seen [Hartman] on numerous occasions sitting out in front
of [her] house, down [her] street.” She said that she “called [the
police] on numerous occasions due to the fact that [she didn’t] feel
safe with him just sitting out there.” The neighbor also explained
that when she first saw Hartman, she had “no idea who he was”
and that she didn’t “feel comfortable having just a random car
sitting” on her street “by where [her] kids [were] playing.”

¶7     The court asked the neighbor “how many times before
September 8” she had “notice[d] him before [she] finally called the
police.” The neighbor responded, “Probably at least 20 times.”
When the court asked her how many times she had seen Hartman
since calling the police on September 8, 2019, she replied,
“Numerous times. I would say easily 25, 30 times.” She also
explained that although she hadn’t seen Hartman “as much” in
the “past few months,” she had “still . . . seen him drive through.”

¶8     The court also questioned the neighbor about how she
knew it was Hartman “when he’s just driving by.” The neighbor
explained that “there’s suspicious behavior that he does, where



 20200948-CA                     3                2022 UT App 45
                      Corona-Leyva v. Hartman


he pulls up next to [her] house, will sit there for 10, 15 minutes,
and then slowly creep down the road, and then race down past.”
She said that “[a] lot of the times he does have windows open, a
lot of times he has his music blaring.” The neighbor also identified
Hartman, who was present for the virtual hearing, as “the same
one who sat out in the cars.”

¶9      Daughter testified next. She explained that she lived with
her dad (Corona-Leyva), and that she didn’t have parent-time
with her mom (who was living with Hartman) because Hartman
“just [didn’t] make [her] feel safe.” Daughter also testified that she
had seen Hartman “park and drive by” her dad’s house “[a] lot of
times.” When the court asked if Hartman was driving by Corona-
Leyva’s house to visit her, Daughter said, “No.” Daughter also
explained that she knew it was Hartman driving by because he
drives “kind of like crazy, or he just like slowly drives past and
stops.” She additionally testified that his driving was “really
suspicious.” But when the court asked if she “need[ed] a stalking
injunction” against Hartman, Daughter responded, “No.”

¶10 Corona-Leyva testified next, explaining that Hartman used
to drive by his house “every other day” and would park outside
his house “numerous time[s] half an hour to an hour.” He also
testified that there was no reason for Hartman to be on his street
because “it’s a dead end” and because Hartman didn’t need to
drop off Corona-Leyva’s children. He further explained that
Hartman continued to come to his house “all the time,” even after
Corona-Leyva’s wife and other children moved in with Hartman.

¶11 After Corona-Leyva presented his case, Hartman called
several witnesses, including his parents, his sister, himself, and a
licensed clinical psychologist. In contrast to Corona-Leyva’s
witnesses, Hartman’s witnesses testified that Hartman was afraid
of Corona-Leyva and that Hartman only went to Corona-Leyva’s
house to pick up his girlfriend and her children.




 20200948-CA                      4                2022 UT App 45
                     Corona-Leyva v. Hartman


¶12 After each side presented its witnesses and gave closing
arguments, the district court issued an oral ruling from the bench.
The court first explained that it was “going to grant the stalking
injunction, with one modification”—it removed Daughter as “a
protected party.” The court stated that it was removing Daughter
because there was no evidence that she was “threatened,
harassed, monitored, surveilled, that kind of thing.”

¶13 The court then recited the “elements of stalking” from the
stalking statute. Of note here, these include a determination that
the alleged stalker “intentionally or knowingly engage[d] in a
course of conduct directed at a specific person” and that the
alleged stalker “knows or should know that the course of conduct
would cause a reasonable person: (a) to fear for the person’s own
safety or the safety of a third person; or (b) to suffer other
emotional distress.” Utah Code Ann. § 76-5-106.5(2).

¶14 The court found that the course of conduct element was
“easily satisfied with two or more acts”—namely that “Hartman
has parked outside and driven past [Corona-Leyva’s] home many
times.” The court expressed its view that this element was
“easily” established by the neighbor’s testimony that she had seen
Hartman “at least 20 times before calling the police and at least 25
to 30 times after calling the police.”

¶15 The court then addressed whether Hartman’s conduct
“would cause a reasonable person . . . (a) to fear for the person’s
own safety or the safety of a third person; or (b) to suffer other
emotional distress.” Id. The court stated that

       [e]motional distress has been emphasized by
       [Corona-Leyva], and it’s true that [Corona-Leyva]
       has not adduced much evidence on that issue,
       although he did establish that he bought a ring
       doorbell specifically for this purpose, which tends
       to indicate some emotional distress. But even so, the



 20200948-CA                     5                2022 UT App 45
                      Corona-Leyva v. Hartman


       emotional distress requirement is not necessary
       here. What [Corona-Leyva] has satisfied, again,
       overwhelmingly, is the fear for the safety of self or
       another.

¶16 When describing how Corona-Leyva demonstrated “fear
for the safety of self or another,” the court referred to the
neighbor’s testimony. As recounted in the transcript, the court
stated that

       [t]he fact that a neighbor who has no connection to
       these parties had enough fear for her safety and the
       safety of her child to call the police, this easily
       establishes and corroborates [Corona-Leyva’s]
       expression that he fear[ed] for his own safety than
       that of another. That namely Daughter was who he
       was concerned for.

The court continued that “[j]ust having a vehicle parked outside
of your home that frequently at odd hours of the day and night is
enough to cause fear for the safety of one’s self or another.”

¶17 Based on these findings, the court entered a civil stalking
injunction against Hartman and in favor of Corona-Leyva.
Hartman timely appealed.


              ISSUE AND STANDARD OF REVIEW

¶18 On appeal, Hartman argues that the district court
misapplied the stalking statute “to the facts and circumstances of
this case.” “The proper interpretation and application of a statute
is a question of law which we review for correctness, affording no
deference to the district court’s legal conclusions.” Ellison v. Stam,
2006 UT App 150, ¶ 16, 136 P.3d 1242 (quotation simplified).




 20200948-CA                      6                2022 UT App 45
                     Corona-Leyva v. Hartman


                           ANALYSIS

¶19 Hartman claims that the district court “incorrectly applied
the ‘fear for one’s safety’ element” of the stalking statute. We
agree.

¶20 A district court may enter a civil stalking injunction if it
concludes that the alleged stalker’s “conduct violated Utah’s
criminal stalking statute, Utah Code section 76-5-106.5.” Allen v.
Anger, 2011 UT App 19, ¶ 14, 248 P.3d 1001.

¶21   Under the criminal stalking statute,

      (2) A person is guilty of stalking who intentionally
      or knowingly engages in a course of conduct
      directed at a specific person and knows or should
      know that the course of conduct would cause a
      reasonable person:
      (a) to fear for the person’s own safety or the safety
      of a third person; or
      (b) to suffer other emotional distress.

Utah Code Ann. § 76-5-106.5(2) (LexisNexis Supp. 2021).

¶22 A “reasonable person” is “a reasonable person in the
[petitioner’s] circumstances.” Id. § 76-5-106.5(1)(d). This statute
accordingly uses an “objective standard” for this element. Baird v.
Baird, 2014 UT 08, ¶ 25, 322 P.3d 728. This means that “the
subjective effect of the respondent’s conduct on the petitioner is
irrelevant.” Id. But our supreme court has also clarified that the
question for this element is whether “the respondent’s conduct
would cause emotional distress [or fear] to a reasonable person in
the petitioner’s circumstances.” Id. In this sense, the element is
analyzed under “an individualized objective standard.” Id. ¶ 26.




 20200948-CA                    7                2022 UT App 45
                     Corona-Leyva v. Hartman


¶23 In past cases, the supreme court has vacated injunctions
based on courts’ failures to either apply an objective standard at
all or instead to apply the individualized gloss to that objective
standard. In Baird, for example, the court vacated an injunction
because the district court had improperly focused on whether the
conduct was “subjectively causing” the petitioner “distress.” Id.
¶ 28 (quotation simplified). And in Ragsdale v. Fishler, 2021 UT 29,
¶¶ 44, 48, 491 P.3d 835, the supreme court vacated an injunction
because the district court had failed to consider the “entire context
surrounding” the conduct and its impact “not just on a reasonable
person, but a reasonable person” in the petitioner’s “specific
circumstances.”

¶24 The district court here likewise applied the wrong
standard. As noted, the court determined that Corona-Leyva had
“overwhelmingly” demonstrated “fear for the safety of self or
another.” But when describing the basis for this determination,
the court stated that the

       fact that a neighbor who has no connection to these
       parties had enough fear for her safety and the safety
       of her child to call the police, this easily establishes
       and corroborates [Corona-Leyva’s] expression that
       he fear[ed] for his own safety than that of another.
       That namely [Daughter] was who he was concerned
       for.

(Emphases added.)

¶25 The court thus appears to have determined that the
injunction was warranted based on the subjective fears of two
people: Corona-Leyva and his neighbor. In doing so, the court
therefore erred by using a “subjective analysis,” rather than the
“individualized objective standard” required by Baird. In light of




 20200948-CA                      8                2022 UT App 45
                     Corona-Leyva v. Hartman


this, “we remand so the district court can apply the correct
standard.” Ragsdale, 2021 UT 29, ¶ 49.3

¶26 Given the likelihood that this will be further litigated on
remand, we make two additional observations. Cf. Sheppard v.
Geneva Rock, 2021 UT 31, ¶ 47, 493 P.3d 632 (noting an appellate
court’s ability to “provide additional guidance on issues that are
likely to recur on remand”).

¶27 First, while advancing his legal argument, Hartman at least
arguably makes a factual challenge of his own to the court’s
ruling, contending that there was “no evidence in the record” that
Corona-Leyva was “in fear of his own safety or the safety of
others.” If Hartman means to advance this as a separate ground
for relief, we note that he has made the same error that he faults
the district court for making: he improperly focuses on Corona-
Leyva’s subjective fear (or lack thereof), as opposed to whether a



3. At one point during its oral ruling, the court did surmise that
“having a vehicle parked outside of your home that frequently at
odd hours of the day and night is enough to cause fear for the
safety of one’s self or another.” In isolation, this might be read as
an oblique reference to an objective standard, rather than a
subjective one. But even so, the court did not then indicate
whether it was assessing this “in light of the specific facts and
circumstances of [Corona-Leyva’s] individual case,” Ragsdale v.
Fishler, 2021 UT 29, ¶ 48, 491 P.3d 835, so this would still violate
our supreme court’s call for an “individualized objective
standard.” Baird v. Baird, 2014 UT 08, ¶ 26, 322 P.3d 728. And in
any event, this was a passing comment. In the full context of the
court’s other statements, we understand the court to have based
its ruling on the subjective fears of Corona-Leyva and his
neighbor, rather than a determination that the element had been
met under the individualized objective standard required by
Baird.


 20200948-CA                     9                2022 UT App 45
                     Corona-Leyva v. Hartman


reasonable person in Corona-Leyva’s circumstances would have
had such fear.

¶28 Second, if Hartman means to instead suggest that there’s
no evidence from which the court could find that a reasonable
person in Corona-Leyva’s circumstances would have any such
fear, we note our disagreement with Hartman’s unduly restrictive
approach to the evidence. In his brief, for example, Hartman
contends that the neighbor’s testimony could not be relevant to
the court’s analysis of the fear element. In a similar vein, Hartman
suggests that the court’s assessment of that element should be
limited to very recent events.

¶29 But Baird itself recognized that the “individualized
objective standard” allows a district court to look at a variety of
factors, including “the victim’s background,” “the victim’s
knowledge of and relationship with the defendant,” “any history
of abuse between the parties,” “the location of the alleged stalking
and its proximity to the victim’s children,” “the cumulative effect”
of “repetitive conduct” by the respondent, and “any other
relevant factors.” 2014 UT 08, ¶ 27. And this holistic approach is
likewise consistent with Ragsdale’s insistence that a district court
should consider the “entire context surrounding” the conduct
when making the fear determination under the individualized
objective standard. 2021 UT 29, ¶¶ 44, 48.

¶30 Here, the neighbor testified that she saw Hartman drive by
“at least 20 times” before calling police and “easily 25, 30 times”
after calling the police. Hartman fails to even acknowledge this
testimony in his brief, let alone account for it. And although this
testimony came from the neighbor, it could certainly be used in
conjunction with testimony from any other witness to establish
what Hartman had actually done—which could then inform the
court’s assessment of, among other factors, the “history of abuse”
between the parties and the “cumulative effect” of any “repetitive
conduct.” As noted, both of these can be relevant to the court’s



 20200948-CA                    10                2022 UT App 45
                     Corona-Leyva v. Hartman


assessment of whether Hartman’s behavior would cause fear in a
reasonable person in Corona-Leyva’s circumstances. See Baird,
2014 UT 08, ¶ 27.4


                          CONCLUSION

¶31 The district court misapplied the stalking statute when it
focused on the subjective fears of Corona-Leyva and his neighbor.
We therefore reverse and remand so that the district court can
determine whether Hartman’s conduct would cause a reasonable
person in Corona-Leyva’s circumstances to suffer fear for self or
another.




4. At the close of his brief, Hartman also argues that the “district
court committed numerous procedural errors” that “collectively
taint[ed]” its ruling. But while Hartman then points to five alleged
errors, he doesn’t cite a single case or rule to support any of these
claims, let alone meaningfully develop any legal argument about
why the court erred in any of these respects. As a result, Hartman
has not carried his burden of persuasion on appeal with respect
to any of them. See Utah R. App. P. 24(a)(8) (“The argument must
explain, with reasoned analysis supported by citations to legal
authority and the record, why the party should prevail on
appeal.”); see also In re L.A., 2017 UT App 131, ¶ 18, 402 P.3d 69
(holding that the appellant had “not carried his burden of
persuasion on appeal” when he failed to “cite[] any authority” or
“provide[] any legal analysis in support of his argument”).


 20200948-CA                     11               2022 UT App 45